Citation Nr: 1810580	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable evaluation for service-connected residuals of stress fractures of the right tibial diaphysis and right medial tibial plateau from June 6, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to January 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2017 Board hearing, the Veteran's representative contended that the Veteran's right leg disability had worsened since his last VA knee and lower leg examination in August 2012.  The Veteran further stated that his right leg disability symptoms get worse at times, often due to weather or use, and that during flare ups the pain and stiffness affect his mobility, and noting that those symptoms meld with the symptoms of his other conditions.  Additionally, in his July 2014 appeal to the Board, the Veteran stated that his right leg condition had become worse, noting that he suffered from extreme pain, flare-ups, had limited range of motion, weakness, and decreased stability in his right leg.  The Veteran also noted being prescribed a cane and a wheelchair, and testified that he had other conditions that limit his mobility, such as fibromyalgia.  It is unclear how much the mobility limitation is due to the service-connected disability and whether or not the effects of the non-service-connected conditions can be separated from the symptoms of the service-connected right lower extremity disability.  Remand for a new VA examination is therefore required.  

In his August 2017 Board hearing, the Veteran indicated he was currently receiving treatment for his right leg condition from the VA; the most recent VA treatment records associated with the claims file are dated May 2014.  Additionally, in his August 2017 Board hearing, the Veteran indicated that he was currently receiving treatment for rheumatoid arthritis in his right knee from Dr. K.R.S., a private physician.  The Board notes that the VA received private treatment records from Dr. K.R.S. in August 2010, but that more recent treatment records have not yet been associated with the claims file.  Accordingly, a remand is required to obtain any other private or VA treatment records not already associated with the claims file.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Mountain Home VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right leg condition, which is not already of record, including private treatment records from Dr. K.R.S. for rheumatoid arthritis of the right knee.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his right leg disability. Full range of motion testing must be performed.  The Veteran's knees should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must also address whether the Veteran's impairments of the right lower extremity stem solely from his service-connected condition, or whether they stem from a combination of impairments from both the service-connected disability and non-service-connected conditions (such as fibromyalgia, stenosis of the spine, and bilateral neuropathy of the lower extremities).  The examiner must also address if the symptoms from the service-connected disability can be clearly separated from the effects of the non-service-connected disabilities affecting the right lower extremity.

The examiner shall inquire as to periods of flare-up and additional functional loss due to repetitive use over time, and note the frequency and duration of any such incidents.  Then, the examiner must estimate the effect of any functional losses during flare-ups or repetitive use over time, including due to pain, incoordination, lack of endurance, weakness, fatigability, by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses during flare-ups or due to repetitive use over time and identify the level of limited motion that would equate to such a level of disability).  The inability to observe the Veteran during a flare-up is not, standing alone, a sufficient reason to decline to provide this estimation.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




